Order entered December 3, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01329-CV

                               ZIA UL-HAQ SHEIKH, Appellant

                                                 V.

                                       JANE DOE, Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-08987

                                             ORDER
       The reporter’s record in this appeal has not been filed and is not due until December 6,

2019. Before the Court are court reporter Marcey J. Poeckes’s contest to appellant’s affidavit of

inability to pay costs and appellant’s motion for extension of time to file his brief.

       We take no action on the contest as a contest to a party’s statement of inability to afford

costs is governed by Texas Rule of Civil Procedure 145 and determined by the trial court. See

TEX. R. CIV. P. 145; see also TEX. R. APP. P. 20.1. As to the extension motion, we DENY it as

premature. Because the reporter’s record has not been filed, appellant’s brief is not yet due.

       On the Court’s own motion, we extend the time for filing the reporter’s record and

ORDER it be filed no later than January 6, 2020.
           We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Emily

G. Tobolowsky, Presiding Judge of the 298th Judicial District Court; Ms. Poeckes; and, the

parties.

                                                     /s/    KEN MOLBERG
                                                            JUSTICE